683 N.W.2d 144 (2004)
ELEZOVIC
v.
FORD MOTOR CO.
No. 125166.
Supreme Court of Michigan.
July 8, 2004.
SC: 125166. COA: 236749.
On order of the Court, the application for leave to appeal the October 23, 2003 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues briefed whether a supervisor engaging in activity prohibited by the Michigan Civil Rights Act, MCL § 37.2101 et seq., may be held individually liable for violating a plaintiff's civil rights.